Exhibit 10.5

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

AMENDED AND RESTATED 2002 STOCK OPTION AND INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of
September 1, 2009, is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the “Company”), and Dinesh Paliwal
(“Grantee”). Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company’s Amended and Restated 2002
Stock Option and Incentive Plan, as amended (the “Plan”).

W I T N E S S E T H:

A. Grantee is an employee of the Company or a Subsidiary of the Company; and

B. The execution of this Agreement in the form hereof has been authorized by the
Compensation and Option Committee of the Board (the “Committee”).

NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

 

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee 81,967 Restricted Share Units (the “Grant”). Each
Restricted Share Unit shall represent the right to receive one share of the
Company’s common stock, par value $0.01 per share (“Common Stock”). This
Agreement constitutes an “Evidence of Award” under the Plan.

 

2. Date of Grant. The effective date of the Grant is September 1, 2009 (the
“Date of Grant”).

 

3. Restrictions on Transfer of Restricted Share Units. Neither the Restricted
Share Units granted hereby nor any interest therein shall be transferable other
than by will or the laws of descent and distribution.

 

4. Vesting of Restricted Share Units.

 

  (a) Except as otherwise provided in this Agreement, the Restricted Share Units
shall become nonforfeitable on the third anniversary of the Date of Grant (the
“Vesting Date”), unless earlier forfeited in accordance with Section 5.



--------------------------------------------------------------------------------

  (b) Notwithstanding the provisions of Section 4(a) above, all Restricted Share
Units, to the extent not previously forfeited, shall become immediately
nonforfeitable upon the occurrence of a Change in Control (as defined below). A
“Change in Control” means the occurrence, while the Grantee remains employed by
the Company or a Subsidiary, of any of the following events:

 

  (i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Shares”); provided, however,
that for purposes of this Section 4(b)(i), the following acquisitions shall not
constitute a Change in Control: (A) any issuance of Voting Shares directly from
the Company that is approved by the Incumbent Board (as defined in
Section 4(b)(ii) below), (B) any acquisition by the Company or a Subsidiary of
Voting Shares, (C) any acquisition of Voting Shares by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary or
(D) any acquisition of Voting Shares by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 4(b)(iii)
below;

 

  (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then constituting
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

  (iii)

consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Shares
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from the Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity resulting from the Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
Voting Shares of

 

2



--------------------------------------------------------------------------------

 

the entity resulting from the Business Combination and (C) at least a majority
of the members of the board of directors of the entity resulting from the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
the Business Combination; or

 

  (iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 4(b)(iii) hereof.

 

5. Forfeiture of Restricted Share Units.

 

  (a) Except as otherwise described in this Section 5, any of the Restricted
Share Units that remain forfeitable in accordance with Section 4 hereof shall be
forfeited if Grantee ceases for any reason to be employed by the Company or a
Subsidiary at any time prior to such units becoming nonforfeitable in accordance
with Section 4 hereof, unless the Committee determines to provide otherwise at
the time of the cessation of the Grantee’s employment; provided, however, that
such amounts shall become fully nonforfeitable if the Grantee’s employment
terminates (a “Qualifying Termination”) on account of his death or Disability,
or if his employment is terminated by the Company without Cause or by the
Grantee for Good Reason (each term as defined in the letter agreement between
Grantee and the Company, dated as of May 8, 2007, as amended on November 27,
2007, December 26, 2008 and September 1, 2009 (the “Letter Agreement”)). For the
purposes of this Agreement, the Grantee’s employment with the Company or a
Subsidiary shall not be deemed to have been interrupted, and Grantee shall not
be deemed to have ceased to be an employee of the Company or a Subsidiary, by
reason of (i) the transfer of Grantee’s employment among the Company and its
Subsidiaries, (ii) an approved leave of absence of not more than 90 days, or
(iii) the period of any leave of absence required to be granted by the Company
under any law, rule, regulation or contract applicable to Grantee’s employment
with the Company or any Subsidiary.

 

  (b) Any of the Restricted Share Units that remain forfeitable in accordance
with Section 4 shall be forfeited on the date that the Committee determines that
such Restricted Share Units shall be forfeited under the circumstances described
in Section 17(g) of the Plan.

 

6.

Payment of Restricted Share Units. Subject to Section 10, the shares of Common
Stock underlying any Restricted Share Units that become non-forfeitable as
specified in this Agreement shall be transferred to the Grantee on the earlier
of (i) January 18, 2013, or (ii) a Change in Control that satisfies the
requirements for a change in control under Section 409A(a)(2)(A)(v) of the Code;
provided, however, that the Committee in its sole discretion may settle the
award of Restricted Share Units wholly or partly in cash, in which case the fair
market value of the Restricted Share Units shall be equal to the fair market
value of the shares of Common Stock underlying such Restricted Share Units (with
such fair market value determined in accordance with the definition under the
Plan

 

3



--------------------------------------------------------------------------------

 

as of the date such shares would have been transferred under this Agreement but
for the Committee’s discretion to settle the Restricted Share Units in cash,
subject to withholding as provided in Section 8).

 

7. Dividend, Voting and Other Rights. The Grantee shall have no rights of
ownership in the Restricted Share Units and shall have no voting rights with
respect to such Restricted Share Units or the underlying shares of Common Stock.
From and after the Date of Grant and until the earlier of (a) the time when the
Grantee receives the shares of Common Stock underlying the Restricted Share
Units in accordance with Section 6 hereof or (b) the time when the Grantee’s
right to receive the Restricted Share Units is forfeited in accordance with
Section 5 hereof, the Company shall credit to the Grantee whenever a normal cash
dividend is paid on shares of Common Stock, an amount of cash equal to the
product of the per-share amount of the dividend paid times the number of such
Restricted Share Units. Such credited amounts shall be paid to the Grantee on
the settlement date set forth in Section 6 hereof for the Restricted Share Units
(without regard to whether such Restricted Share Units have been earlier
forfeited).

 

8. Retention of Common Stock by the Company; Withholding. The shares of Common
Stock underlying any Restricted Share Units that become nonforfeitable shall, at
the time set forth in Section 6 hereof, be released to the Grantee by the
Company’s transfer agent at the direction of the Company. At such time as the
Restricted Share Units become payable as specified in this Agreement, the
Company shall direct the transfer agent to forward all such shares of Common
Stock to the Grantee; provided, however, that if the Grantee has notified the
Company of his election to satisfy any tax obligations by surrender of a portion
of such shares, the transfer agent will be directed to forward the remaining
balance of shares after the amount necessary for such taxes has been deducted.
The cash, if any, paid to Grantee pursuant to Section 6 above shall be reduced
by any required tax withholding or other required governmental deduction.

 

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock or other securities pursuant to
this Agreement if the issuance thereof would, in the reasonable opinion of the
Company, result in a violation of any such law.

 

10. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code and be interpreted consistent with
Section 409A of the Code.

 

11. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled.

 

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Committee,
acting pursuant to the Plan shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
this grant.

 

4



--------------------------------------------------------------------------------

13. Employment Rights. This Agreement shall not confer on Grantee any right with
respect to the continuance of employment or other services with the Company or
any Subsidiary. No provision of this Agreement shall limit in any way whatsoever
any right that the Company or a Subsidiary may otherwise have to terminate the
employment of Grantee at any time.

 

14. Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

 

If to the Company, at:   400 Atlantic Street, Suite 1500   Stamford, CT 06901  
Attention: General Counsel If to Grantee, at:   Grantee’s most recent address on
file with the Company

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

 

15. Interpretation. The interpretation and construction of this Agreement by the
Committee shall be final and conclusive; provided, however, that the definitions
of Cause, Good Reason and Disability and any other provision covered in the
Letter Agreement shall be interpreted in the manner set forth in the Letter
Agreement. No member of the Committee shall be liable for any such action or
determination made in good faith.

 

16. Amendment in Writing. This Agreement may be amended as provided in the Plan;
provided, however, that all such amendments shall be in writing.

 

17. Integration. The Restricted Share Units are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request and which is incorporated herein by reference. As such,
this Agreement, the Plan and the Letter Agreement embody the entire agreement
and understanding of the Company and Grantee and supersede any prior
understandings or agreements, whether written or oral, with respect to the
Restricted Share Units.

 

18. Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.

 

5



--------------------------------------------------------------------------------

19. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.

 

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:  

/s/ John G. Stacey

Name:   John G. Stacey Title:   Vice President HR and Chief Human Resources
Officer By:  

/s/ Edward H. Meyer

Name:   Edward H. Meyer Title:   Chairman of the Compensation Committee

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Share Units subject to the applicable terms
and conditions hereinabove set forth.

 

Date: September 1, 2009    

/s/ Dinesh Paliwal

    Grantee

 

7